EXHIBIT 10.1




Merrimack, NH

$5,445,000

February 11, 2010







TERM LOAN PROMISSORY NOTE







FOR VALUE RECEIVED, the undersigned INLAND DIVERSIFIED MERRIMACK VILLAGE,
L.L.C., a Delaware limited liability company, its successors and assigns (the
"Borrower"), promises to pay to the order of Delta Community Credit Union, its
successors and assigns (the "Lender"), at the Lender's offices at at c/o CU
Business Capital, LLC, a Florida limited liability company, P.O. Box 278917,
Miramar, FL 33027 (all checks should be made payable to “CU Business Capital,
LLC”) or at such other places as the holder of this Promissory Note may from
time to time designate, the principal sum of Five Million Four Hundred
Forty-Five Thousand Dollars ($5,445,000), together with interest thereon at the
rate or rates hereafter specified until paid in full and any and all other sums
which may be owing to the holder of this Promissory Note by the Borrower
pursuant to this Promissory Note.  The following terms shall apply to this
Promissory Note.




1.

Calculation of Interest.  Interest shall be calculated on the basis of a three
hundred sixty (360) days per year factor applied to the actual days on which
there exists an unpaid balance hereunder.




2.

Interest Rate.  Interest shall accrue on the unpaid principal balance of this
Promissory Note until paid in full at a fixed rate of interest equal to six and
one half of one percent (6.5%) per annum.




3.

Repayment.  The Borrower shall pay monthly payments of interest only beginning
on April 1, 2010 and continuing on the first day of each month thereafter until
the Conversion Date.  Thereafter, the Borrower shall pay consecutive monthly
payments of principal and interest, based on a thirty (30) year amortization,
until March 1, 2015, at which time all amounts outstanding, including principal,
interest, late fees and other charges, shall be due and payable.  The term
"Conversion Date" means twenty-four (24) months from the date of this Promissory
Note.




4.

Late Payment Charge.  If any payment due hereunder (exclusive of the final
installment, for which no grace or cure period is granted) is not received by
the holder within ten (10) calendar days after its due date, the Borrower shall
pay a late payment charge equal to $25.00.  The late payment charge shall be due
whether or not the holder declares this Promissory Note in default or
accelerates and demands immediate payment of the sums due hereunder.  The
existence of the right by the holder to receive a late payment charge shall not
constitute a grace period or provide any right in the Borrower to make a payment
other than on its due date.




5.

Application of Payments.  All payments made hereunder shall be applied first to
late payment charges or other sums owed to the holder, next to accrued interest,
and then to principal, or in such other order or proportion as the holder, in
the holder's sole discretion, may elect from time to time.




6.

Prepayment.  The Borrower may prepay all or any portion of this Promissory Note
at any time without penalty or premium.  Partial prepayments shall be applied in
such order and manner as the Lender determines in its sole discretion.








7.

Rights Upon Default.  Upon a default in the payment of any sum due hereunder, or
a default in the performance of any of the covenants, conditions or terms of any
other agreement or document executed by or on behalf of the Borrower or others
for the benefit of the Lender or any holder (the "Loan Documents"), and the
expiration of any applicable cure period, in addition to all other rights or
remedies available to the holder under the Loan Documents or under applicable
law, the holder of this Promissory Note shall have the following rights:




7.1.

Acceleration.  The holder of this Promissory Note, in the holder's sole
discretion and without further notice or demand, may declare the entire unpaid
principal balance plus accrued interest and all other sums due hereunder
immediately due and payable.  Reference is made to the Loan Documents for
further and additional rights on the part of the holder to declare the entire
unpaid principal balance plus accrued interest and all other sums due hereunder
immediately due and payable.




7.2.

Default Interest Rate.  The holder of this Promissory Note, in the holder's sole
discretion and further without notice or demand, may raise the rate of interest
accruing on the unpaid principal balance by the highest rate permitted by law
but in no event to more than eleven and one half percent (11.5%) per annum,
independent of whether the holder elects to accelerate the unpaid principal
balance as a result of such default, unless prior to the imposition of the
default rate of interest, the Borrower cures such event to the satisfaction of
the holder hereof.  If the default rate of interest is imposed by the holder,
the default rate shall remain in effect, even though after being imposed the
event authorizing the imposition thereof has been cured, until this Promissory
Note is paid in full, unless the default is cured to the holder's satisfaction
and the holder in writing agrees to reinstate the regular interest rate.  Any
individual waiver of the holder's right to impose the default rate of interest
or to retain the default rate of interest after imposition thereof shall not be
considered a waiver of this section or any future right of the holder to impose
the default rate of interest pursuant to this Section.




Notwithstanding the foregoing, except for “Borrower’s Recourse Liabilities” as
defined below, Borrower’s liability under this Promissory Note shall be limited
to its interest in the real property described in that mortgage executed by
Borrower in favor of Lender concurrently with this Promissory Note (the
“Property”). For purposes of this Promissory Note, “Borrower’s Recourse
Liabilities” shall mean Borrower’s personal liability for any actual loss
incurred by the Lender as a result of Borrower’s non-payment of the amounts due
Lender under the Loan Documents (the “Loan Loss”) due to (a) fraud or
intentional misrepresentation by Borrower or Guarantor in connection with
obtaining the Loan; (b) physical waste of the Property; (c) any insurance
proceeds paid by reason of any insured casualty or any award received in
connection with a condemnation not applied in accordance with the provisions of
the Loan Documents (except to the extent that Borrower did not have the legal
right, because of a bankruptcy, receivership or similar judicial proceeding, to
direct disbursement of such sums or payments); or (d) misappropriation of tenant
security deposits and rents collected in advance, or of funds held by Borrower
for the benefit of another party.




8.

Interest Rate After Judgment.  If judgment is entered against the Borrower on
this Promissory Note, the amount of the judgment entered (which may include
principal, interest, fees, and costs) shall bear interest at the above described
default interest rate.




9.

Expenses of Collection And Attorneys' Fees.  Should this Promissory Note be
referred to an attorney for collection, whether or not judgment has been
confessed or suit has been filed, the Borrower shall pay all the holder's
reasonable costs, fees and expenses, including reasonable attorneys' fees,
resulting from such referral.




10.

Waiver of Defenses.  In the event any one or more holders of this Promissory
Note transfer this Promissory Note for value, the Borrower agrees that all
subsequent holders of this Promissory Note who take for value and without actual
knowledge of a claim or defense of the Borrower against a prior holder shall not
be subject to any claims or defenses which the Borrower may





have against a prior holder, all of which are waived as to the subsequent
holder, and that all such subsequent holders shall have all rights of a holder
in due course with respect to the Borrower even though the subsequent holder may
not qualify, under applicable law, absent this section, as a holder in due
course.  The Borrower shall retain all rights and claims which the Borrower may
have against prior holders despite any such transfers and the waiver of defenses
provided in this section as to subsequent holders.




11.

Waiver of Protest.  The Borrower, and all parties to this Promissory Note,
whether maker, indorser, or guarantor, waive presentment, notice of dishonor and
protest.




12.

Extensions of Maturity.  All parties to this Promissory Note, whether maker,
indorser, or guarantor, agree that the maturity of this Promissory Note, or any
payment due hereunder, may be extended at any time or from time to time without
releasing, discharging, or affecting the liability of such party.




13.

Manner and Method of Payment.  All payments called for in this Promissory Note
shall be made in lawful money of the United States of America.  If made by
check, draft, or other payment instrument, such check, draft, or other payment
instrument shall represent immediately available funds.  In the holder's
discretion, any payment made by a check, draft, or other payment instrument
shall not be considered to have been made until such time as the funds
represented thereby have been collected by the holder.  Should any payment date
fall on a non-banking day, the Borrower shall make the payment on the next
succeeding banking day.




14.

Notices.  Any notice or demand required or permitted by or in connection with
this Promissory Note shall be given in the manner specified in the Loan
Documents for the giving of notices under the Loan Documents.  Notwithstanding
anything to the contrary, all notices and demands for payment from the holder
actually received in writing by the Borrower shall be considered to be effective
upon the receipt thereof by the Borrower regardless of the procedure or method
utilized to accomplish delivery thereof to the Borrower.




15.

Assignability.  This Promissory Note may be assigned by the Lender or any holder
at any time or from time to time.




16.

Joint and Several Liability.  If more than one person or entity is executing
this Promissory Note as a Borrower, all liabilities under this Promissory Note
shall be joint and several with respect to each of such persons or entities.




17.

Binding Nature.  This Promissory Note shall inure to the benefit of and be
enforceable by the Lender and the Lender's successors and assigns and any other
person to whom the Lender or any holder may grant an interest in the Borrower's
obligations hereunder, and shall be binding and enforceable against the Borrower
and the Borrower's personal representatives, successors and assigns.




18.

Invalidity of Any Part.  If any provision or part of any provision of this
Promissory Note shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Promissory Note and this Promissory Note shall be
construed as if such invalid, illegal or unenforceable provisions or part
thereof had never been contained herein, but only to the extent of its
invalidity, illegality, or unenforceability.




19.

Choice of Law.  The laws of the State of Delaware (excluding, however, conflict
of law principles) shall govern and be applied to determine all issues relating
to this Promissory Note and the rights and obligations of the parties hereto,
including the validity, construction, interpretation, and enforceability of this
Promissory Note and its various provisions and the consequences and legal effect





of all transactions and events which resulted in the issuance of this Promissory
Note or which occurred or were to occur as a direct or indirect result of this
Promissory Note having been executed.




20.

Consent To Jurisdiction; Agreement As To Venue.  The Borrower irrevocably
consents to the non-exclusive jurisdiction of the courts of the State of
Delaware and of the United States District Court for District of Delaware, if a
basis for federal jurisdiction exists.  The Borrower agrees that venue shall be
proper in any superior court of the State of Delaware selected by the Lender or
in the United States District Court for the District of Delaware if a basis for
federal jurisdiction exists and waives any right to object to the maintenance of
a suit in any of the state or federal courts of the State of Delaware on the
basis of improper venue or of inconvenience of forum.




21.

Unconditional Obligations.  The Borrower's obligations under this Promissory
Note shall be the absolute and unconditional duty and obligation of the Borrower
and shall be independent of any rights of set-off, recoupment or counterclaim
which the Borrower might otherwise have against the holder of this Promissory
Note, and the Borrower shall pay absolutely the payments of principal, interest,
fees and expenses required hereunder, free of any deductions and without
abatement, diminution or set-off.




22.

Seal and Effective Date.  This Promissory Note is an instrument executed under
seal and is to be considered effective and enforceable as of the date set forth
on the first page hereof, independent of the date of actual execution and
delivery.




23.

Tense; Gender; Defined Terms; Section Headings.  As used herein, the singular
includes the plural and the plural includes the singular.  A reference to any
gender also applies to any other gender.  Terms not otherwise defined shall have
the meanings ascribed to them in the Loan Documents.  The section headings are
for convenience only and are not part of this Promissory Note.




24.

Actions Against Lender.  Any action brought by the Borrower against the Lender
which is based, directly or indirectly, on this Promissory Note or any matter in
or related to this Promissory Note, including but not limited to the making of
the loan evidenced hereby or the administration or collection thereof, shall be
brought only in the courts of the State of Delaware.  The Borrower may not file
a counterclaim against the Lender in a suit brought by the Lender against the
Borrower in a state other than the State of Delaware unless under the rules of
procedure of the court in which the Lender brought the action the counterclaim
is mandatory, and not merely permissive, and will be considered waived unless
filed as a counterclaim in the action instituted by the Lender.  The Borrower
agrees that any forum other than the State of Delaware is an inconvenient forum
and that a suit brought by the Borrower against the Lender in a court of any
state other than the State of Delaware should be forthwith dismissed or
transferred to a court located in the State of Delaware by that Court.




25.

Waiver of Jury Trial.  The Borrower (by execution of this Promissory Note) and
the Lender (by acceptance of this Promissory Note) agree that any suit, action,
or proceeding, whether claim or counterclaim, brought or instituted by or
against the Borrower or the Lender, or any successor or assign of the Borrower
or the Lender, on or with respect to this Promissory Note or any of the other
Loan Documents, or which in any way relates, directly or indirectly, to the
obligations of the Borrower to the Lender under this Promissory Note or any of
the other Loan Documents, or the dealings of the parties with respect thereto,
shall be tried only by a court and not by a jury.  THE BORROWER AND THE LENDER
HEREBY EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR
PROCEEDING.  The Borrower and the Lender acknowledge and agree that this
provision is a specific and material aspect of the agreement between the parties
and that the Lender would not enter into the transaction with the Borrower if
this provision were not part of their agreement.




IN WITNESS WHEREOF, the Borrower has duly executed this Promissory Note under
seal as of the date first above written.








BORROWER:




WITNESS/ATTEST:

INLAND DIVERSIFIED MERRIMACK VILLAGE, L.L.C.,

 

a Delaware limited liability company




By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member







/s/ Judy L. Millette

        By: /s/ Barry L. Lazarus  

 (SEAL)

            Name: Barry L. Lazarus

            President









